Case
  Case
     1:18-cv-06800-FB-SJB
       1:18-cv-06800-FB-SJBDocument
                             Document
                                    29-20
                                      22 Filed
                                          Filed03/08/19
                                                07/29/19 Page
                                                          Page11ofof12
                                                                     12PageID
                                                                        PageID#:#:645
                                                                                   1333



  Rafi Hasbani, Esq.
  Counsel for Plaintiff
  450 Seventh Avenue, Suite 1408
  New York, New York 10123
  Tel: (646) 490-6677

  IN THE UNITED STATES DISTRICT COURT
  FOR THE EASTERN DISTRICT OF NEW YORK
  ------------------------------------------x
   GUSTAVIA HOME, LLC,
                                                                  Case No. 1:18-cv-06800-FB-SJB

                                        Plaintiff,

                           -against-

   CRIMINAL COURT OF THE CITY OF NEW YORK,
   FV-1, INC., IN TRUST FOR MORGAN STANLEY
   MORTGAGE CAPITAL HOLDINGS LLC, NEW YORK
   STATE DEPARTMENT OF TAXATION AND
   FINANCE, NEW YORK CITY ENVIRONMENTAL
   CONTROL BOARD, TRANSIT ADJUDICATION
   BUREAU,

                             Defendants.
  ------------------------------------------x
   MEMORANDUM OF LAW IN OPPOSITION TO DEFENDANT’S MOTION TO
                         STAY OR DISMISS



                                                                HASBANI & LIGHT, P.C.
                                               Attorneys for Plaintiff Gustavia Home, LLC
                                                              450 Seventh Ave, Suite 1408
                                                                      New York, NY 10123
                                                                        (P) (646) 490-6677
                                                                        (F) (347) 491-4048


                                       Dated: March 6, 2019
Case
  Case
     1:18-cv-06800-FB-SJB
       1:18-cv-06800-FB-SJBDocument
                             Document
                                    29-20
                                      22 Filed
                                          Filed03/08/19
                                                07/29/19 Page
                                                          Page22ofof12
                                                                     12PageID
                                                                        PageID#:#:646
                                                                                   1334



                                                 TABLE OF CONTENTS

  PRELIMINARY STATEMENT ..................................................................................... 3

  FACTUAL BACKGROUND ........................................................................................... 3

  LEGAL STANDARD ....................................................................................................... 3

  ARGUMENT ..................................................................................................................... 4

     I. THE COURT MUST ALLOW PLAINTIFF TO PROSECUTE THIS
     ACTION BECAUSE THE COLORADO RIVER DOCTRINE DOES NOT
     APPLY ........................................................................................................................... 4
         A. The Prior Exclusive Jurisdiction and Prior Pending Doctrines Do Not
         Apply to the Within Action ...................................................................................... 6
         B. Diversity Jurisdiction Gives Plaintiff the Right to Commence its Action in
         Federal Court ............................................................................................................ 8
         C. There is no Risk of Inconsistent Results .......................................................... 9
         D. The State Action has not Progressed Significantly Further than the Present
         Action ....................................................................................................................... 10
         E. State Law and Adequate Protection do not Require Abstention ................. 11
  CONCLUSION…………………………………………………………………………11
Case
  Case
     1:18-cv-06800-FB-SJB
       1:18-cv-06800-FB-SJBDocument
                             Document
                                    29-20
                                      22 Filed
                                          Filed03/08/19
                                                07/29/19 Page
                                                          Page33ofof12
                                                                     12PageID
                                                                        PageID#:#:647
                                                                                   1335



                               PRELIMINARY STATEMENT

         This Memorandum of Law is submitted by Plaintiff Gustavia Home, LLC

  ("Plaintiff' or "Gustavia") in opposition to Defendant FV-1, INC., IN TRUST FOR

  MORGAN STANLEY MORTGAGE CAPITAL HOLDINGS LLC’s (“Defendant or FV-

  1”) motion for an order staying or dismissing the complaint pursuant FRCP Rule 12(b)(1).

  As set forth below, Plaintiff has demonstrated that its action should not be stayed, has merit,

  and that the Colorado River Doctrine does not apply. The Court should not abstain from

  proceeding with the within action as it is properly before the Court.




                                 FACTUAL BACKGROUND

         For the purposes of judicial economy, Plaintiff agrees with the Factual Background

  laid out in Defendant’s Affirmation. However, Plaintiff disagrees that Plaintiff’s

  counterclaims in the State Action seek to have the mortgage discharged.




                                     LEGAL STANDARD


         It has been well established that:

         A plaintiff asserting subject matter jurisdiction has the burden of proving by a
         preponderance of the evidence that it exists.” Makarova v. United States, 201 F.3d
         110, 113 (2d Cir. 2000). “When considering a motion to dismiss for lack of subject
         matter jurisdiction ... a court must accept as true all material factual allegations in
         the complaint.” Shipping Fin. Servs. Corp. v. Drakos, 140 F.3d 129, 131 (2d Cir.
         1998). However, “jurisdiction must be shown affirmatively, and that showing is not
         made by drawing from the pleadings inferences favorable to the party asserting it.”
         Morrison v. Nat'l Austl. Bank Ltd., 547 F.3d 167, 170 (2d Cir. 2008) (citation
         omitted). “Indeed, a challenge to the jurisdictional elements of a plaintiff's claim
         allows the [c]ourt ‘to weigh the evidence and satisfy itself as to the existence of its
         power to hear the case.’ ” Celestine v. Mt. Vernon Neighborhood Health Ctr., 289
         F.Supp.2d 392, 399 (S.D.N.Y. 2003) (citation omitted), aff'd, 403 F.3d 76 (2d Cir.
Case
  Case
     1:18-cv-06800-FB-SJB
       1:18-cv-06800-FB-SJBDocument
                             Document
                                    29-20
                                      22 Filed
                                          Filed03/08/19
                                                07/29/19 Page
                                                          Page44ofof12
                                                                     12PageID
                                                                        PageID#:#:648
                                                                                   1336



          2005). “The court may consider affidavits and other materials beyond the pleadings
          but cannot ‘rely on conclusory or hearsay statements contained in the affidavits.’ ”
          Young v. United States, No. 12-CV-2342 (ARR)(SG), 2014 WL 1153911, at *6
          (E.D.N.Y. Mar. 20, 2014) (quoting J.S. ex rel. N.S. v. Attica Cent. Sch., 386 F.3d
          107, 110 (2d Cir. 2004) ).
  Jiles v. Rochester Genesee Regional Trsptn Auth., 317 F.Supp.3d 695, 699 (W.D.N.Y.
  2018)


                                        ARGUMENT

   I. THE COURT MUST ALLOW PLAINTIFF TO PROSECUTE THIS ACTION
        BECAUSE THE COLORADO RIVER DOCTRINE DOES NOT APPLY

         Regarding abstention, “[g]enerally, as between state and federal courts, the rule is

  that the pendency of an action in the state court is no bar to proceedings concerning the

  same matter in the Federal court having jurisdiction[.]” Cortes-Goolcharran v. Rosicki,

  Rosicki & Assocs., P.C., No. 17CV3976FBSJB, 2018 WL 3748154, at *3 (E.D.N.Y. Aug.

  7, 2018) (citing to Colorado River Water Conservation Dist. v. United States, 424 U.S.

  800, 817 (1976)). This rule “stems from the virtually unflagging obligation of the federal

  courts to exercise the jurisdiction given them.” Id. In Colorado River, the Supreme Court

  held that “considerations of [w]ise judicial administration, giving regard to conservation of

  judicial resources and comprehensive disposition of litigation,” could justify dismissal of

  a federal action, but only in “exceptional” circumstances. Colorado River Water

  Conservation Dist., 424 U.S. at 817. “Only the clearest of justifications will warrant

  dismissal.” Colorado River Water Conservation Dist., 424 U.S. at 819.

         “[A] finding that the concurrent proceedings are ‘parallel’ is a necessary

  prerequisite   to   abstention   under   Colorado     River.”   Cortes-Goolcharran,      No.

  17CV3976FBSJB, 2018 WL 3748154, at *4 (E.D.N.Y. Aug. 7, 2018) (citing to Dittmer v.

  City of Suffolk, 146 F.3d 113, 118 (2d Cir. 1998)). “Suits are parallel when substantially
Case
  Case
     1:18-cv-06800-FB-SJB
       1:18-cv-06800-FB-SJBDocument
                             Document
                                    29-20
                                      22 Filed
                                          Filed03/08/19
                                                07/29/19 Page
                                                          Page55ofof12
                                                                     12PageID
                                                                        PageID#:#:649
                                                                                   1337



  the same parties are contemporaneously litigating substantially the same issue in another

  forum.” Id. (Internal citations omitted). In other words, “ ‘Federal and state proceedings

  are “concurrent” or “parallel” for purposes of abstention when the two proceedings are

  essentially the same; that is, there is an identity of parties, and the issues and relief sought

  are the same.’ ” Mazuma Holding Corp. v. Bethke, supra. (Internal citations omitted.).

  Parallelism will be found when “there is a substantial likelihood that the state litigation will

  dispose of all claims presented in the federal case.” In re Comverse Tech., Inc., No. 06–

  CV–1849 (NGG)(RER), 2006 WL 3193709, at *2, 2006 U.S. Dist. LEXIS 80195, at *6

  (E.D.N.Y. Nov. 2, 2006). (Internal Citation Omitted.). However, “[a]ny doubt regarding

  the parallel nature of a federal and state action should be resolved in favor of the exercise

  of federal jurisdiction.” Id. (Internal citations omitted.).

          The within action and the pending State Foreclosure Action (“State Action”) in the

  Supreme Court of the State of New York, County of Queens bearing Index No.:

  710424/2017 are not parallel. The two actions seek different relief and the disposition of

  the State Action will not dispose of all the claims brought in the within action. Although

  the parties may be the same, however, in the State Action, Gustavia does not counterclaim

  seeking a discharge of the mortgage. See Exhibit O attached to the motion.

          FV-1’s State Action seeks to foreclose on a property known as 90-35 205th Street,

  Hollis, NY 11423, (hereinafter as “Subject Premises”). See Exhibit L of the motion. The

  within action seeks to discharge FV-1’s mortgage from the property pursuant to RPAPL §

  1501 as the loan is barred by the statute of limitation. Gustavia’s Answer in the State Action

  only pleads in its Eighth Affirmative Defense that the State Action is time barred by the

  statute of limitations, not the loan.
Case
  Case
     1:18-cv-06800-FB-SJB
       1:18-cv-06800-FB-SJBDocument
                             Document
                                    29-20
                                      22 Filed
                                          Filed03/08/19
                                                07/29/19 Page
                                                          Page66ofof12
                                                                     12PageID
                                                                        PageID#:#:650
                                                                                   1338



         Pursuant to Deutsche Bank Nat’l Tr. Co. v. Gambino, 153 A.D.3d 1232, 1234, 61

  N.Y.S.3d 299 (2d Dept. 2017), the cause of action to quiet title is a separate cause of action

  from a cause of action to foreclose on a Loan as asserted in the State Action. The state

  litigation for foreclosure will not resolve the issues in this quiet title action, because the

  quiet title claim was not asserted by any party in the State Action. As a result, there is no

  chance that the state court action will resolve the Article 15 cause of action to quiet title as

  asserted in this action. Given the fact that the two actions are based on different causes of

  action and not parallel, the court need not consider the remainder of Defendant’s motion.


      A. The Prior Exclusive Jurisdiction and Prior Pending Doctrines Do Not
         Apply to the Within Action

         FV-1 argues that the Court does not have Subject Matter Jurisdiction over this

  action pursuant to the Prior Exclusive Jurisdiction Doctrine. However, the Prior Exclusive

  Jurisdiction Doctrine does not apply to the within action and Defendant’s arguments are

  misplaced. The court has Subject Matter Jurisdiction and should continue to hear this case.

         Pursuant to the Prior Exclusive Jurisdiction Doctrine, “The prior exclusive

  jurisdiction doctrine prevents a later court from exercising in rem jurisdiction over the same

  res as an earlier court. See, e.g., U.S. Specialty Ins. Co. v. A-Val Architectural Metal Corp.,

  No. 15-CV-760, 2015 WL 3948115, at *6 n.3 (S.D.N.Y. June 29, 2015).” Sylvester v.

  Bayview Loan Servicing LLC, No. 15-CV-1736, 2016 WL 3566234, 6, (S.D.N.Y 2016).

  The Courts have also held

         While it is often said that, of two courts having concurrent jurisdiction in
         rem, one first taking possession acquires exclusive jurisdiction, see Peck v.
         Jennes, supra, pages 624, 625 of 7 How., 12 L.Ed. 841; Wabash R. Co. v.
         Adelbert College, supra, page 54 of 208 U.S., 28 S.Ct. 182; Harkin v.
         Brundage, supra, page 43 of 276 U.S., 48 S.Ct. 268, it is exclusive only so
         far as its exercise is necessary for the appropriate control and disposition
Case
  Case
     1:18-cv-06800-FB-SJB
       1:18-cv-06800-FB-SJBDocument
                             Document
                                    29-20
                                      22 Filed
                                          Filed03/08/19
                                                07/29/19 Page
                                                          Page77ofof12
                                                                     12PageID
                                                                        PageID#:#:651
                                                                                   1339



        of the property. The jurisdiction does not extend beyond the purpose for
        which it is allowed, to enable the court to exercise it appropriately and to
        avoid unseemly conflicts (emphasis added). See Leadville Coal Co. v.
        McCreery, supra, page 477 of 141 U.S., 12 S.Ct. 28. The other court does
        not thereby lose its power to make orders which do not conflict with the
        authority of the court having jurisdiction over the control and disposition of
        the property. Yonley v. Lavender, 21 Wall. 276, 22 L.Ed. 536; Heidritter v.
        Elizabeth Oil-Cloth Co., 112 U.S. 294, 304, 5 S.Ct. 135, 28 L.Ed. 729;
        Byers v. McAuley, 149 U.S. 608, 13 S.Ct. 906, 37 L.Ed. 867.
  Penn General Casualty Co. v. Pennsylvania, 294 U.S. 189, 198 (1935).

         As seen above, the State Court’s exclusive jurisdiction is only for the appropriate

  control and disposition of the property. Id.

         The State Action will not decide the ultimate disposition of the property. Gustvia’s

  Answer only asserts that the State Action itself is barred by the statute of limitations, but

  not the loan. In the within action, Gustavia’s allegation differ, because it is alleging the

  loan itself is time barred, therefore, the mortgage must be expunged from the records

  affecting the Subject Premises.

         Furthermore, even though the State Court denied Gustavia’s pre-answer motion to

  dismiss prior to the commencement of this action, the within action was commenced after

  a change in the law. Based on the law at the time of the denial of Gustavia’s pre-answer

  motion to dismiss in the State Action, Gustavia did not have grounds to commence the

  within action. However, after Freedom Mortgage Corp. v. Engel, 2018 WL 3371696, 2

  (2nd Dept. 2018) was decided by the New York Appellate Division, Second

  Department, Gustavia had grounds to commence the within action to alleging that FV-

  1’s loan is time barred and to have the mortgage extinguished from the property

  records. Said decision was not rendered by New York Appellate Division, Second

  Department until July 11, 2018. With the State Action only seeking to foreclose on the

  Subject Premises and Gustavia’s defenses in the State Action only allege that the State
Case
  Case
     1:18-cv-06800-FB-SJB
       1:18-cv-06800-FB-SJBDocument
                             Document
                                    29-20
                                      22 Filed
                                          Filed03/08/19
                                                07/29/19 Page
                                                          Page88ofof12
                                                                     12PageID
                                                                        PageID#:#:652
                                                                                   1340



  Action is time barred, the State Action will not be the ultimate deciding factor of the

  disposition of the Subject Premises; therefore, the exclusive jurisdiction and prior

  jurisdiction doctrines do not apply.


      B. Diversity Jurisdiction Gives Plaintiff the Right to Commence its
         Action in Federal Court

         As alleged in Plaintiff’s complaint “This action is between citizens of different

  states. The amount in controversy, exclusive of interest and costs, exceeds the sum or value

  of $75,000.00. Therefore, the jurisdiction is based upon diversity of citizenship pursuant

  to 28 U.S.C. § 1332.” See Exhibit A. Plaintiff has the right to bring the within action in

  Federal Court as it and the Defendant are citizens of different states and the amount in

  controversy is over $75,000.

         Defendant argues that since the State Court has already heard one motion and

  another motion is pending, it is more convenient to continue the prosecution of the action

  in State Court. However, as stated above, the State Action will either determine the

  foreclosure of the property or Gustavia’s defense that the State Action itself is time barred,

  it will not determine if the loan is time barred. Referring again to Deutsche Bank v.

  Gambino supra, an action to quiet title and expunge a mortgage pursuant to RPAPL § 1501

  is separate from a foreclosure action. Even though time and time again Defendant’s

  memorandum of law states that Gustavia’s counterclaims seek to extinguish the mortgage,

  Gustavia never pleaded any counterclaims seeking to have the mortgage extinguished.

         The forum of the Federal Court is just as convenient to the parties as the State Court

  as both courts are in New York and in New York City. Neither party will be inconvenienced

  by the prosecution of the within action in Federal Court.
Case
  Case
     1:18-cv-06800-FB-SJB
       1:18-cv-06800-FB-SJBDocument
                             Document
                                    29-20
                                      22 Filed
                                          Filed03/08/19
                                                07/29/19 Page
                                                          Page99ofof12
                                                                     12PageID
                                                                        PageID#:#:653
                                                                                   1341



      C. There is no Risk of Inconsistent Results

         Defendant argues that there is a risk of inconsistent ruling from the State and

  Federal Courts. However, Defendant has not given any reason as to why the rulings may

  differ. Furthermore, as stated time and time again, the cause of action and defenses sought

  in the State Action, differ from the cause of action sought in the within action.

         The Courts of the New York Eastern District have held “If the state suit will not

  resolve the same claims, then other doctrines—such as res judicata and collateral

  estoppel—are sufficient to mitigate the risk of inconsistent outcomes without the harsh side

  effect of depriving the plaintiff in the federal suit of a possible remedy without recourse.”

  Cortes-Goolcharran v. Rosicki, Rosicki & Associates, P.C., 2018 WL 3748154, 4

  (E.D.N.Y. 2018). The Court further held that although the validity of the mortgage is at

  issue in both the state foreclosure and federal quiet title action, the causes of action in the

  two actions differ. Id.

  The Courts have also held:

        An action to quiet, or to remove a cloud on, title was originally created by
        courts of equity in order to enhance the marketability and transferability of
        real property titles. Warren's Weed New York Real Property § 24.01.
        Today, a plaintiff may bring a claim to quiet title under common law, the
        New York Real Property Action and Proceedings Law (“RPAPL”) Article
        15 or both. Barberan v. Nationpoint, 706 F.Supp.2d. 408, 417
        (S.D.N.Y.2010) (citing N.Y .C.P.L.R. § 4101(2); Warren's Weed § 24.36).
        To state a claim under an equitable quiet title theory a plaintiff must allege
        actual or constructive possession of the property and the existence of a
        removable cloud on the property, which is an apparent title, such as in a
        deed or other instrument, that is actually invalid or inoperative. Id. at 418.
        However, “under Article 15 of the [RPAPL], the plaintiff need only plead
        its claim to an estate or interest in land and defendant's adverse claim;
        plaintiff need not plead the “invalidity” of defendant's claim as required
        under the common law.” W. 14th St. Comm. Corp. v. 5 W. 14th Owners
        Corp., 815 F.2d 188, 196 (2d Cir.1987) (citing RPAPL § 1515(1)).
  Obanya v. Select Portfolio Servicing, Inc., 2015 WL 5793603 (E.D.N.Y. 2015)
Case
  Case
     1:18-cv-06800-FB-SJB
       1:18-cv-06800-FB-SJBDocument
                             Document
                                    29-20
                                      22 Filed
                                          Filed03/08/19
                                                07/29/19 Page
                                                          Page10
                                                               10ofof12
                                                                      12PageID
                                                                         PageID#:#:654
                                                                                    1342



          As stated above, Defendant has not given any reason why the State and Federal

   orders may be inconsistent. However, if some reason they might be, Defendant still has the

   remedies of collateral estoppel or res judicata to rely on. Should the orders be inconsistent,

   Defendant will not be prejudiced.

          Furthermore, Plaintiff is within its right to commence this action in federal court. It

   has an interest in the property and it has a right to remove a cloud from title. Plaintiff’s

   action is brought under RPAPL § 1501 and Defendant’s state action is brought under

   RPAPL Article 13. The two actions are governed by different laws and statutes; therefore,

   abstention should not apply.


      D. The State Action has not Progressed Significantly Further than the Present
         Action

          Defendant argues that the State action has progressed “Significantly” more than the

   within action. Such allegations are completely false. Plaintiff relies on Aventura Tech Inc.

   v. World of Residensea II Ltd., 646 Fed.Appx. 92 (2nd Circt. 2016) and distinguishes the

   within case from the ruling. In the State Action, Plaintiff filed a pre-answer motion to

   dismisss and a motion to reargue. The limited discovery referred to by Defendant is

   Defendant objecting to Plaintiff’s discovery demands and sending a copy of the note,

   mortgage and assignments. All these documents are documents Plaintiff already had from

   Defendant’s filing of the State Action. See Exhibit B.

          The two actions are practically at the same stages. In the State Action a motion to

   renew the pre-answer motion to dismiss is pending and in the within action, Defendant’s

   pre-answer motion to dismiss is also pending. Nothing in the State Action has materialized
Case
  Case
     1:18-cv-06800-FB-SJB
       1:18-cv-06800-FB-SJBDocument
                             Document
                                    29-20
                                      22 Filed
                                          Filed03/08/19
                                                07/29/19 Page
                                                          Page11
                                                               11ofof12
                                                                      12PageID
                                                                         PageID#:#:655
                                                                                    1343



   especially not to a “Significant” progression that would require the Federal Court to abstain

   from proceeding with the within action.


      E. State Law and Adequate Protection do not Require Abstention

          It is well established “the presence of a federal basis for jurisdiction may raise the

   level of justification needed for abstention.” Colorado River, 424 U.S. 800, 815 n. 21, 96

   S.Ct. 1236, 1245 n. 21, 47 L.Ed.2d 483 (1976); see also County of Suffolk v. Long Island

   Lighting Co., 907 F.2d 1295, 1308 (2d Cir.1990).” Planned Parenthood of Dutchess-

   Ulster, Inc. v. Steinhaus, 60 F.3d 122, 126 (2nd Circt. 1995). The Court further ruled that,

   the district abused its discretion when it abstained from the action, because of pending state

   law claims. Id. at 128.

          As stated above, there is complete diversity between the parties and the matter has

   a monetary value of over $75,000. Since there is the presence of a federal basis for

   jurisdiction the level of justification for abstention is higher. State law does not prohibit a

   federal court from hearing the case. The federal courts and judges are well versed and fully

   capable of handling state laws.

          Lastly, the State Court does not adequately protect Plaintiff’s claim. As stated over

   and over in this memorandum, in the State Action, Plaintiff does not seek to have the

   mortgage discharged, but only to have the action deemed as time barred.




                                             CONCLUSION

          The Court should not stay or dismiss the within action as abstention is not required.

   The within action and the State action are not parallel. The actions differ and seek two
Case
  Case
     1:18-cv-06800-FB-SJB
       1:18-cv-06800-FB-SJBDocument
                             Document
                                    29-20
                                      22 Filed
                                          Filed03/08/19
                                                07/29/19 Page
                                                          Page12
                                                               12ofof12
                                                                      12PageID
                                                                         PageID#:#:656
                                                                                    1344



   different causes of action. Furthermore, the causes of action or even governed under

   different articles of the Real Property Actions and Proceedings Law. The Court should

   allow the parties to proceed with the within action regardless of the pending State Action

   as Plaintiff is fully within its rights to be heard in the federal courts; therefore Defendant’s

   motion should be denied in its entirety.
